OSBORNE, Judge
(dissenting).
In Kentucky Water Service Company v. Bird, Ky., 239 S.W.2d 66, we held that it was proper in ascertaining the fair market value of land to consider its gross production in terms of income. In Commonwealth, Department of Highways v. Prater, Ky., 384 S.W.2d 306 (1964), and Commonwealth, Department of Highways v. Eubank, Ky., 369 S.W.2d 15, we condemn the land owner’s evidence of productivity and conclude that it was error to admit testimony concerning income from the sale of farm products overruling Kentucky Water Service Company v. Bird, supra. Now the majority of the court in this opinion holds that the introduction of such evidence is not prejudicial. I would like to agree with the majority if and when they decide what their position is, but I find myself unable to hold one way one week and another the next.
Therefore, I dissent.
MONTGOMERY, J., joins in this dissent.